Case: 1:20-cv-02456-DAP Doc #: 1 Filed: 10/30/20 1 of 4. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
WAYNE PARKER
2874 Odesa Drive
Medina, Ohio 44256 CASE NO.
Plaintiff JUDGE

VS.

MEDTRONIC SOFAMOR DANEK USA,
INC.

DBA MEDTRONIC

1800 Pyramid Place

Building A

Memphis, TN 38132

COMPLAINT/JURY DEMAND

Jury Demand Endorsed Hereon

Defendant.
NOW COMES the Plaintiff and for his Complaint against the Defendant, states as

follows:

1. This is a civil action which this Court has original jurisdiction under 28 U.S.C.
Section 1322.

2. Plaintiff is a resident of the State of Ohio

3. Medtronic Sofamor Danek USA, Inc., dba Medtronic , hereinafter referred to as
Medtronic, is a corporation with principal places of business in Memphis Tennessee
and Minneapolis, Minnesota. Although it has other offices throughout the United
States, it has none in Ohio.

4. That jurisdiction, venue and timeliness of filing have all been agreed to and/or

stipulated to by the parties.
Case: 1:20-cv-02456-DAP Doc #: 1 Filed: 10/30/20 2 of 4. PagelD #: 2

10.

11.

At all times herein mentioned, Defendant Medtronic was doing business as a maker,
manufacturer and distributor of spinal implants to be used during surgical
procedures.

On or about June 6, 2014, Plaintiff, Wayne Parker, was a patient at the Cleveland
Clinic in Cuyahoga County, Ohio and received an anterior cervical diskectomy with
interbody arthrodesis C4-5, C5-6 and C6-7 with the use of structural allograft and
use of anterior cervical plate fixation. The anterior cervical plate system and
surgical technique were those designed and manufactured under the name Venture
and designed, manufactured and distributed by Defendant, Medtronic.

On or about September 22, 2014, a second surgery was performed on Plaintiff due
to the potential loosening of the cervical screw manufactured by Defendant. At that
time, it was noticed that the right C7 anterior cervical screw was noted to be backed
out approximately 4 to 5 millimeters and was removed and the screw hole filled.
Subsequently, on or about March 10, 2015, it was noted that the left sided surgical
screw at C7 was also anteriorly displaced approximately 8 millimeters.

An additional surgery has not been scheduled to remove that screw at the present
time.

Defendant was negligent in the design and manufacture of the screws in question
that were used during Plaintiff's surgery and as a result he has needed one additional
surgery for removal of the failed screw and still has an additional failed screw
floating in his body.

Defendant breached the implied warranty of merchantability as regards to the

venture anterior cervical plate system manufactured and distributed by it.
Case: 1:20-cv-02456-DAP Doc #:1 Filed: 10/30/20 3 of 4. PagelD #: 3

12. Defendant breached its implied warranty of fitness for the particular purpose for
which it was designed as to the venture anterior cervical plate system manufactures
and distributed by it.

13. Defendant breached an express warranty of promise and description as to the venture
anterior cervical plate system manufactured and distributed by it.

14. Asa direct and proximate result of the negligent acts and breach of warranties by
Defendant as set forth above, Plaintiff, Wayne Parker has sustained pain and suffering
has had to endure additional surgeries, and has a failed screw in his body causing him
great anxiety and concern. Plaintiff was caused to seek medical care, treatment and
expense, and is reasonably likely to incur future medical care treatment, expense in
the future with damages in excess of $75,000.00.

WHEREFORE, Plaintiff, Wayne Parker, demand judgment against the Defendant, in
an amount in excess of Seventy-Five Thousand Dollars ($75,000.00) and attorney

fees, together with the costs of this action.

Respectfully submitted,

Wr. CO., L.P.A.

Al ,
/ if :
/ jf f / ) ae
Ch if a
MICHAEL J. FELDMAN (0039062)

4230 State Route 306, #240
Willoughby, Ohio 44094

Attorney for Plaintiff, Wayne Parker
440-953-0362 Fax: 440-953-1427
Email: mfeldman/@lallofeldman.com
Case: 1:20-cv-02456-DAP Doc #:1 Filed: 10/30/20 4 of 4. PagelD #: 4

JURY DEMAND

A trial by jury with the maximum number of jurors a

MICHAEL J-FELDMAN (0039062)

LALLO & FE AAN CO., L.P.A.
Attorney for Plaintiff, ne Parker

~

ied by law is hereby demanded.

  
 
